 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ANGELA CRUZ, et al.,                              No. 1:15-cv-01563-TLN-EPG
12                       Plaintiffs,
13           v.                                         ORDER
14    MM 879, INC., et al.,
15                       Defendants.
16

17          The Court has read and considered Plaintiffs Angela Cruz, Maria Madrigal, Lourdes Baiz,

18   and Christine Goodman’s (collectively, “Plaintiffs”) Motion for Entry of Final Judgment Pursuant

19   to Federal Rule of Civil Procedure (“Rule”) 54(b) and for a Stay of Proceedings Pending Appeal.

20   (ECF No. 196.) Defendants ServiceMaster Company, LLC (“ServiceMaster”), Merry Maids, LP

21   (“Merry Maids”), and MM Maids, LLC (“MM Maids”) (collectively, “Defendants”) filed a

22   statement of non-opposition. (ECF No. 199.)

23          The Court previously granted summary judgment in favor of Defendants Barrett Business

24   Services, Inc. (“BBSI”), ServiceMaster, Merry Maids, and MM Maids and dismissed those

25   Defendants from the instant action. (See ECF Nos. 162, 182, 191, 192.) The only remaining

26   Defendant is MM 879, Inc. (“MM 879”). Plaintiffs now move the Court to enter final judgment

27   as to its prior orders pursuant to Rule 54(b) and indicate their intent to file an immediate appeal

28   once judgment is entered. (See generally ECF No. 196-1.)
                                                        1
 1          Good cause appearing and noting no opposition, the Court hereby GRANTS Plaintiffs’
 2   motion. (ECF No. 196.) As set forth in this Court’s prior orders (ECF Nos. 162, 182, 191, 192),
 3   the Court GRANTS Defendants’ respective motions for summary judgment and DISMISSES
 4   BBSI, ServiceMaster, Merry Maids, and MM Maids from the action. There being no just reason
 5   for delay, this Judgment shall be final pursuant to Rule 54(b). Moreover, this action is hereby
 6   STAYED pending the resolution of Plaintiffs’ forthcoming appeal.
 7          IT IS SO ORDERED.
 8   DATED: May 17, 2021
 9

10                                                           Troy L. Nunley
                                                             United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
